Citation Nr: 1816904	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability and/or service-connected back disabilities.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability and/or service-connected back disabilities.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability and/or service-connected back disabilities.


REMAND

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2017.

The Veteran asserts that he has left hip, right hip, and right knee disabilities that are secondary to his service-connected left knee and/or back disabilities.

The Veteran was last afforded a VA examination of his bilateral hips and right knee in January 2014.  With regard to his bilateral hip claim, the Veteran was diagnosed with osteoarthrosis of the bilateral hips.  The examiner indicated that the Veteran's claim was for bilateral hip pain secondary to his service-connected left knee disability.  With regard to secondary service connection, the examiner opined, "there is no evidence in the medical literature that a chondromalacia patellae condition would lead a logical person to suggest that his chronic bilateral hip and sacroiliac joint arthrosis would be caused specifically by the chondromalacia."  The examiner continued to state that the Veteran is now 57 years old, served for four years on active duty and thus, most of his adult working life has been outside of the military.  The examiner concluded in stating that osteoarthritis is a disease of long-term wear and tear and is not expected to have been brought about by a chondromalacia patellae condition.

With regard to his right knee claim, the Veteran was diagnosed with chondromalacia patella, chondrocalcinosis, and tricompartmental osteoarthritis of the right knee.  As with the Veteran's claim for the bilateral hips, the examiner provided a secondary service connection opinion regarding the Veteran's claim for his right knee.  The examiner stated that per the medical literature and his own personal experience, there was no evidence that chondromalacia patella leads to or is a major cause of osteoarthrosis in the contralateral knee.  At best, the examiner stated one may suggest that a strain of the contralateral knee would be related.  He further pointed out that the Veteran has a metabolic disease causing pseudo gout or chondrocalcinosis to his knees, which is not service-connected, and is more concerned with metabolic factors such as the state of his overall health and parathyroid gland.

During the Veteran's December 2017 Board Hearing, the Veteran expressed that his claimed disabilities may also be related to his service-connected back disabilities.  In addition, the Veteran's representative related the Veteran's assertion that his gait has been altered due to his service-connected left knee and back disabilities, which has caused his current right knee and bilateral hip disabilities.  The Board notes that the January 2014 VA examiner did not address these theories of entitlement.  Furthermore, the examiner did not address the question of aggravation in the context of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013) (indicating an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition).  Thus, new VA examinations should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right and left hip disabilities. 

The examiner should offer an opinion as to the following:

a) Is it at least as likely as not that any right and left hip disabilities had their onset in service or are otherwise related to active duty?

b) Is it at least as likely as not (a 50% or greater probability) that the currently diagnosed bilateral hip disabilities could be caused or aggravated as a result of Veteran's service-connected left knee and/or back disabilities, to include an altered gait?

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of any right or left hip disability prior to aggravation by the service-connected left knee or back disabilities.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided.  A complete rationale for the opinion is requested.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right knee disability. 

The examiner should offer an opinion as to the following:

a) Is it at least as likely as not that any right knee disability had its onset in service or is otherwise related to active duty?

b) Is it at least as likely as not (a 50% or greater probability) that the currently diagnosed right knee disabilities could be caused or aggravated as a result of Veteran's service-connected left knee and/or back disabilities, to include an altered gait? 

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of any right knee disability prior to aggravation by the service-connected left knee or back disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided.  A complete rationale for the opinion is requested.

4. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Veterans of Foreign Wars of the United States

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

